Affirmed and Memorandum Opinion filed November 15, 2007







Affirmed
and Memorandum Opinion filed November 15, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00722-CR
____________
 
MIKE SIDNEY MALTZ,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the County Court at
Law No. 1
Fort Bend County,
Texas
Trial Court Cause No. 116229
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellant was convicted of the offense of terroristic threat. On
August 11, 2006, the trial court assessed punishment at $500,000 fine and 180
days probated for 18 months.  




The
clerk=s record was filed on September 8,
2006.  On October 9, 2006, the court reporter advised this court that appellant
had not made arrangements to pay for the reporter=s record.  Notice was sent to
appellant on October 11, 2006, that appellant had not made arrangements to pay
for the record and that the case would be submitted without the reporter=s record unless a response was filed
on or before October 26, 2006.  No response was filed.  On November 2, 2006,
the court issued an order, directing appellant to file his brief without the
reporter=s record on or before December 4,
2006.  No brief was filed.  Notice was sent to appellant on December 22, 2006,
that the brief was late.  No response was received.  
On
February 15, 2007, this court ordered a hearing to determine why appellant had
not filed a brief in this appeal.  On March 14, 2007, the record from the trial
court hearing was filed in this court.  The record indicated that appellant
could not decide whether to pay for counsel to file a brief.  The trial court
allowed appellant 60-90 days to make that decision.  On May 15, 2007, the court
again notified appellant that the brief was late.  No brief was filed.
On June
7, 2007, this court ordered another hearing to determine why appellant had not
filed a brief in this appeal.  On August 1, 2007, the record from the trial
court hearing was filed in this court, and the trial judge found that appellant
was not indigent, and that appellant was to advise the trial court by September
7, 2007, whether he wished to proceed with the appeal.
On
November 6, 2007, another record from a trial court was filed, reflecting that
a hearing was held on November 1, 2007.  Appellant did not appear but the trial
judge read into the record a letter received from appellant indicating that
appellant no longer wished to pursue his appeal.  Accordingly, the trial judge
found that appellant no longer desires to prosecute his appeal.
On the
basis of those findings, this court has considered the appeal without briefs.  See
Tex. R. App. P. 38.8(b).
The case
is before us without a reporter=s record or bill of exception.




We find
no fundamental error.
Accordingly,
the judgment of the trial court is affirmed.
 
PER
CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 15, 2007.
Panel consists of Justices Yates,
Fowler, and Guzman.
Do not publish - Tex. R. App. P. 47.2(b).